Appellant was convicted in the district court of Floyd county of transporting intoxicating liquor, and his punishment fixed at one year in the penitentiary.
The statement of facts shows practically without dispute, save by appellant himself, the transportation of intoxicating liquor by appellant that justifies the judgment of conviction. There is but one bill of exceptions which, under the qualification appended thereto by the trial judge without objection, shows no error. The judgment will be affirmed.
Affirmed.